Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment - Terminal Disclaimer
The terminal disclaimer filed on 02/10/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10045828, US 10537400, and US 9687312 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claims 21-29, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose A method comprising: mounting an instrument sterile adapter (ISA) to an instrument carriage of a surgical system; wherein the mounting of the ISA to the instrument carriage causes movement of a detection pin from a first position to a second position; and wherein a sensing of the detection pin in the second position causes the surgical system 

Regarding claims 30-34, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a method comprising unmounting an instrument sterile adapter (ISA) from an instrument carriage of a surgical system; wherein the unmounting of the ISA from the instrument carriage causing movement of a detection pin from a second position to a first position; and wherein a sensing of the detection pin in the first position causes the surgical system to determine the ISA is unmounted from the instrument carriage, in the context as claimed.

Regarding claims 35-39, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose an instrument sterile adapter (ISA), comprising: a frame and a presence pin coupled to the frame; wherein the frame comprises a first interface and a second interface, the first interface being removably engageable with an instrument carriage of a surgical system to removably mount the ISA to the instrument carriage, and the second interface being removably engageable with a medical instrument to removably mount the medical instrument to the ISA; and wherein 

The closest prior art of Tierney (US 6,331,181), Devengenzo (US 2013/0331858), and Jensen (US 2002/0111635) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683